IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                   : No. 61 WM 2016
                                                :
                     Respondent                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
JOSEPH R. WHITE,                                :
                                                :
                     Petitioner                 :


                                           ORDER



PER CURIAM

       AND NOW, this 20th day of July, 2016, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel was negligent in

failing to comply with filing deadlines, Petitioner is entitled to a counsel-filed Petition for

Allowance of Appeal. See Pa.R.Crim.P. 122(B). Counsel is DIRECTED to file the

already-prepared Petition for Allowance of Appeal within 5 days.